Exhibit 2.1 EXECUTION COPY STOCK SUBSCRIPTION AGREEMENT among Mercury Fortuna Buyer, LLC, CCHN GROUP HOLDINGS, INC. and THE PROVIDENCE SERVICE CORPORATION Dated as of August 28, 2016 Table of Contents Page Article 1 Subscription for Shares Section 1.1 Subscription for Shares 2 Section 1.2 Closing 2 Section 1.3 Distribution 3 Section 1.4 Subscription Price 4 Section 1.5 Withholding 7 Article 2 Representations and Warranties of the Company Section 2.1 Power and Authorization 7 Section 2.2 Organization 8 Section 2.3 Capitalization and Subsidiaries 8 Section 2.4 No Violation; Approvals and Consents 9 Section 2.5 Financial Statements, Etc. 10 Section 2.6 Assets 11 Section 2.7 Absence of Certain Changes 12 Section 2.8 Taxes 12 Section 2.9 Real Property 14 Section 2.10 Legal Compliance 15 Section 2.11 Company Plans 16 Section 2.12 Intellectual Property 18 Section 2.13 Permits 20 Section 2.14 Environmental Matters 20 Section 2.15 Material Contracts 21 Section 2.16 Transactions with Affiliates 23 Section 2.17 Litigation; Governmental Orders 23 Section 2.18 Insurance 23 Section 2.19 Labor Matters 24 Section 2.20 Healthcare Matters; Data Privacy and Security 25 Section 2.21 Brokers 27 Article 3 Representations and Warranties of the Buyer Section 3.1 Organization, Power and Standing 28 Section 3.2 Authorization 28 i Table of Contents (continued) Page Section 3.3 No Violation or Approval; Consents 28 Section 3.4 Financing 29 Section 3.5 Purchase for Investment 30 Section 3.6 Brokers 30 Section 3.7 Interest in Competitors 30 Article 4 Representations and Warranties of Prometheus Section 4.1 Organization, Power and Standing 31 Section 4.2 Authorization 31 Section 4.3 No Violation or Approval; Consents 31 Section 4.4 Brokers 32 Section 4.5 Taxes 32 Section 4.6 SEC Filings 32 Article 5 Certain Covenants Section 5.1 Conduct of the Business 33 Section 5.2 Access to Information; Confidentiality; Books and Records 35 Section 5.3 Governmental Approvals 36 Section 5.4 Further Assurances 38 Section 5.5 Employees and Employee Benefits 38 Section 5.6 Public Announcements 40 Section 5.7 Promissory Note 40 Section 5.8 Buyer’s Financing Covenant 40 Section 5.9 Company Financing Covenant 43 Section 5.10 Director Resignations 44 Section 5.11 R&W Policy 44 Section 5.12 No Extraordinary Transactions 44 Section 5.13 Tax Matters 45 Section 5.14 Exclusivity 46 Section 5.15 Notification 47 Section 5.16 Stock Split 47 Section 5.17 Insurance Matters 47 Section 5.18 Reorganization Matters 49 Section 5.19 Distribution Amount 50 Section 5.20 Prometheus Loan Documents 50 ii Table of Contents (continued) Page Article 6 Conditions Precedent Section 6.1 Conditions to Obligations of the Parties 50 Section 6.2 Conditions to Obligations of the Buyer 51 Section 6.3 Conditions to Obligations of the Company and Prometheus 53 Article 7 Termination Section 7.1 Termination 53 Section 7.2 Effect of Termination 54 Article 8 Indemnification Section 8.1 Survival 55 Section 8.2 Indemnification by Prometheus 55 Section 8.3 Indemnification by the Buyer 56 Section 8.4 Limitations on Indemnity 57 Section 8.5 Notification of Claims; Third Party Claims 61 Section 8.6 Exclusive Remedy 62 Article 9 Definitions Section 9.1 Certain Terms 63 Section 9.2 Construction 79 Article 10 Miscellaneous Section 10.1 Notices 79 Section 10.2 Amendment; Waivers, Etc 81 Section 10.3 Expenses 82 Section 10.4 Governing Law, Etc 82 Section 10.5 Successors and Assigns 83 Section 10.6 Entire Agreement 83 Section 10.7 Severability 83 iii Table of Contents (continued) Page Section 10.8 Disclosure Schedules 84 Section 10.9 Counterparts; Effectiveness; Third Party Beneficiaries 84 Section 10.10 Specific Performance 84 Section 10.11 Prometheus Counsel 85 Section 10.12 No Recourse Against Debt Financing Sources 86 iv STOCK SUBSCRIPTION AGREEMENT This STOCK SUBSCRIPTION AGREEMENT, dated as of August 28, 2016 (this “ Agreement ”), is made by and among Mercury Fortuna Buyer, LLC, a Delaware limited liability company (“ Buyer ”), CCHN Group Holdings, Inc., a Delaware corporation (the “ Company ”), and The Providence Service Corporation, a Delaware corporation and owner of all of the capital stock of the Company (“ Prometheus ”). Capitalized terms used herein shall have the meanings assigned to such terms in the text of this Agreement or in Section 9.1. R E C I T A L S: WHEREAS, Prometheus owns one share of common stock, par value $0.001 per share, of the Company (“ Common Stock ”), which constitutes all of the issued and outstanding shares of the Company’s Common Stock; WHEREAS, the Company desires to issue, sell and deliver to the Buyer (or certain of its Affiliates) and the Buyer (or such Affiliates) desires to subscribe for, purchase, acquire, accept and receive from the Company, 60 shares of Common Stock (the “ Shares ”); WHEREAS, prior to the Closing, each of CCHN Holdings, Inc., a Delaware corporation and wholly-owned subsidiary of the Company (“ Mercury Holdings ”), Community Care Health Network, Inc., a Delaware corporation and wholly-owned subsidiary of Mercury Holdings (“ Mercury Network ”) and Ascender Software, Inc., a Delaware corporation and wholly-owned subsidiary of Mercury Network (“ Ascender Software ”), will have been converted by Prometheus into Delaware limited liability companies that are treated as disregarded as entities separate from the Company for U.S. federal income tax purposes (the “ Conversion ”); WHEREAS, immediately following the Closing, the Buyer (or its Affiliates) will collectively own 60% (the “ Buyer Equity Percentage ”) of the issued and outstanding shares of Common Stock and Prometheus will own, directly or indirectly, 40% (the “ Prometheus Equity Percentage ”) of the issued and outstanding shares of Common Stock; WHEREAS, following the Closing, but no sooner than seven calendar days thereafter, the Buyer and Prometheus will contribute all of the Common Stock to a newly formed Delaware limited liability company (“ New Parent ”), which will thereafter be the sole owner of the Company (the “ Contribution ”); 1 WHEREAS, in connection with the Closing in anticipation of the Contribution, the Company, Prometheus, New Parent and the Buyer desire to enter into an operating agreement with respect to New Parent, on the terms and conditions set forth in the term sheet attached hereto as Exhibit A (the “ Operating Agreement ”), to set forth certain terms and conditions regarding the Contemplated Transactions, the Contribution and the ownership of Common Stock indirectly by Prometheus, the Buyer and their respective Affiliates and to provide for, among other things, certain liquidity and governance rights and other obligations and rights, in each case, on the terms and conditions contained therein, the applicable provisions of which shall apply, mutatis mutandis , until the Contribution has been completed with respect to Prometheus and Buyer’s interests in the Company; WHEREAS, to fund the near-term cash needs of the Business following the Closing, Prometheus and Buyer shall contribute to the capital of the Company an amount equal to 40% and 60%, respectively, of the Additional Cash Contribution Amount; and WHEREAS, in connection with the Contemplated Transactions, the Company, Prometheus and the Buyer desire to enter into a transition services agreement with respect to the Company, in the form attached hereto as Exhibit B (the “ Transition Services Agreement ”). NOW, THEREFORE, the parties agree as follows: Article 1 Subscription for Shares Section 1.1 Subscription for Shares . Subject to the terms and conditions hereof, at the Closing, the Company shall issue, sell and deliver to the Buyer (or certain of its Affiliates, as designated by the Buyer in writing prior to the Closing), and the Buyer (or such Affiliates) shall subscribe for, purchase, acquire, accept and receive from the Company, the Shares, free and clear of all Encumbrances (other than those created by the Operating Agreement), for the Subscription Price, subject to adjustment as set forth in Section 1.4. Section 1.2 Closing . The closing of the subscription for the Shares (the “ Closing ”) shall take place at the offices of Debevoise& Plimpton LLP, 919Third Avenue, New York, New York 10022, at 10:00a.m. on the date that is two Business Days after the conditions set forth in Article 6 have been satisfied or waived (other than those conditions that by their terms are to be satisfied at the Closing but subject to the satisfaction or waiver of those conditions at such time), unless another time, date or place is agreed to in writing by the parties. The date on which the Closing actually occurs is referred to hereinafter as the “ Closing Date ”. At the Closing: (a) The Company shall issue to the Buyer, free and clear of all Encumbrances (other than those created by the Operating Agreement), the Shares (which shall be in non-certificated book entry form unless a physical certificate is requested); 2 (b) The Buyer shall pay, by wire transfer of immediately available funds (to an account or accounts designated by the Company at least two Business Days prior to the Closing Date), an amount equal to the Subscription Price; (c) Prometheus and Buyer shall each pay, by wire transfer of immediately available funds (to an account or accounts designated by the Company at least two Business Days prior to the Closing Date), an amount equal to 40% and 60%, respectively, of the Additional Cash Contribution Amount as a contribution to the capital of the Company, and (d)
